Citation Nr: 1235361	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-39 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease due to exposure to pesticides.

2.  Entitlement to service connection for weakness of the bilateral upper extremities as secondary to Parkinson's disease due to exposure to pesticides.

3.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid or attendance or housebound status. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from September 1949 to August 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, denied service connection for Parkinson's disease due to exposure to pesticides, denied service connection for weakness of the bilateral upper extremities as secondary to Parkinson's disease due to exposure to pesticides and denied SMC based upon the need for regular aid or attendance or housebound status. 

During the pendency of this appeal, the jurisdiction of this claim was transferred to the Los Angeles, California RO.

In July 2012, the Veteran testified at a videoconference hearing at the Los Angeles RO before the undersigned Veterans Law Judge (VLJ).  

In August 2012, the Board requested an expert medical opinion from a Veterans Health Administration (VHA) physician.  A response was received in September 2012.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issue of entitlement to SMC based upon the need for regular aid or attendance or housebound status is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has Parkinson's disease which has been related to in-service pesticide exposure by competent medical evidence.  

2.  The Veteran has weakness of the bilateral upper extremities secondary to his service-connected Parkinson's disease.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, the criteria for establishing service connection for Parkinson's disease as due to in-service exposure to pesticides have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  With resolution of reasonable doubt, the criteria for establishing service connection for weakness of the bilateral upper extremities as secondary to his service-connected Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Given the favorable dispositions of the Veteran's claim for entitlement to service connection for Parkinson's disease due to exposure to pesticides and weakness of the bilateral upper extremities as secondary to Parkinson's disease due to exposure to pesticides, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished as to these issues.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service or active duty for training.  38 U.S.C.A. § 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran contends that he incurred his current Parkinson's disease as a result of his service in the Philippines where he was exposed to dichlorodiphenyltrichloroethane (DDT), which is a pesticide that was used to treat mosquitoes.  At his July 2012 Board videoconference hearing, the Veteran testified that while he was in the Philippines, every week or 10 days a DDT dispensing machine would create a fog.  

In an October 2008 statement, a private physician noted that there was a suggestion in the literature that pesticide exposure such as DDT could predispose one to Parkinson's disease and animal studies have shown that pesticide exposure can damage the nigostriatal dopamine system.  He also opined that given the most consistent pathology seen in Parkinson's disease is the destruction of the dopamine producing cells in the nigostriatal system it was very possible that DDT would predispose one to Parkinson's disease.  The physician also noted that the Veteran's significant symptoms of Parkinson's disease, including bradykinesia, rigidity and falls.  He also had a minimal resting tremor in his right hand.

The Veteran has also submitted various internet articles and medical treatise evidence that note a link between Parkinson's disease and pesticide exposure.

Buddy statements submitted in March 2009 from service-members who served with the Veteran note that the Sangley Naval Station in the Philippines, where they were stationed with the Veteran, was sprayed with pesticides "periodically" and that fellow sailors were "getting sprayed to get rid of the bugs".  

In a September 2012 VHA advisory medical opinion, after a review of the Veteran's claims file, the physician determined that it was at least as likely as not that the Veteran's Parkinson's disease was proximately due to or the result of the Veteran's exposure to pesticides (specifically DDT).  The physician noted that the Veteran was in a setting in the Philippines where possibly very high levels of DDT were being sprayed, frequently, for two years.  The physician noted that there was a large and expanding body of evidence that pesticides were a major risk in developing Parkinson's disease.  In fact, possible exposure was the only major environmental risk factor that had turned up strongly positive in many lines of research.  The physician indicated that not only was there evidence for herbicides to cause Parkinson's disease, but other organochrlorine insecticides similar to DDT have been known to cause damage to the dopaminergic nigrostriatal system.  Lastly, the physician noted that the authors of the research suggested that DDT was "by design neurotoxic".

Accordingly, after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for Parkinson's disease as due to exposure to pesticides, and service connection for weakness of the bilateral upper extremities as secondary to Parkinson's disease, is warranted.  As noted above, the Veteran has a current disability as he has been diagnosed with Parkinson's disease and weakness of the bilateral upper extremities as secondary to Parkinson's disease.  Additionally, the Veteran and his fellow-service members have noted pesticide exposure during their time stationed in the Philippines.

In addition, the September 2012 VHA examiner, after reviewing the claims folder and the relevant medical history, opined that the medical evidence of record indicated that it was at least as likely as not that the Veteran's Parkinson's disease was proximately due to or the result of the Veteran's exposure to pesticides (specifically DDT).  The VHA examiner further provided sound medical rationale and basis for the opinions provided.

The Board has found the Veteran's contention to the effect that he has Parkinson's disease and weakness of the bilateral upper extremities as secondary to Parkinson's disease credible and supported by the medical opinion linking his current Parkinson's disease to in-service pesticide exposure.  There is no contrary medical opinion of record.  Therefore, the Board concludes that the evidence supportive of the claim is at least in equipoise with that against the claim.  Accordingly, the Veteran is entitled to service connection for these disabilities.


ORDER

Entitlement to service connection for Parkinson's disease due to exposure to pesticides is granted.

Entitlement to service connection for weakness of the bilateral upper extremities as secondary to Parkinson's disease due to exposure to pesticides is granted.





	(CONTINUED ON NEXT PAGE)


REMAND

In the February 2009 rating decision, the RO denied the Veteran's claim for SMC based on aid and attendance/housebound on the basis that the Veteran did not have any service connected disabilities.

As determined above, the Veteran has been granted service connection for Parkinson's disease due to exposure to pesticides and weakness of the bilateral upper extremities as secondary to Parkinson's disease.

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, is in need of regular aid and attendance.  Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  A Veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the Veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a)  (2011).  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2011). 

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352(a) (2011). 

A Veteran will be found to be bedridden if the condition actually requires that he remain in bed, but not if he voluntarily stays in bed or if a physician merely recommends bed rest. It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

Although a Veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  Turco v. Brown, 9 Vet. App. 222, 224 (1996). 

SMC is also payable at a specified rate if the Veteran, as the result of service-connected disability, one of which is rated as 100 percent, is permanently housebound by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. §3.351(d) (2011). 

To date, the Veteran has not been provided a VA examination to determine whether his service-connected disabilities meet these criteria.  So medical comment is needed concerning this.  See 38 U.S.C.A. §1114; 38 C.F.R. §§ 3.350(b), 3.352(a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO must schedule the Veteran for an examination by appropriate health care providers in relation to his claim for SMC based upon the need for aid and attendance of another person and/or housebound status.  All appropriate tests must be performed and a copy of the examination report must be associated with the claims files.  The claims files, and a copy of this remand, must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated.  The reviewer must provide a reasoned opinion on the specific questions listed below: 

(a) Do the service-connected disabilities prevent him from protecting himself from the hazards incident to his environment, keeping himself clean and presentable, feeding himself due to loss of coordination of the upper extremities or extreme weakness, attending to the wants of nature, or render him bedridden, or otherwise require the regular aid and attendance by another person? 

(b) Do the service-connected disabilities cause the Veteran to be unable to perform activities of daily living without the regular aid and attendance of another person or render him "permanently bedridden"? 

(c) Do the service-connected disabilities substantially confine him to his dwelling and the immediate premises, and it is reasonably certain that the disabilities and resultant confinement will continue throughout his or her lifetime 

(d) Detailed rationale must be provided for each opinion that is rendered. 

2.  The AMC/RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  After the above has been completed, the AMC/RO must review the claims files and ensure that all of foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

4.  Thereafter, the AMC/RO must readjudicate the issue on appeal based on all relevant evidence on file.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case and must be afforded an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


